Case 1:18-cv-00009-TH-ZJH Document 57 Filed 08/07/20 Page 1 of 2 PageID #: 231



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

EARNEST J. MATTHEWS                                 §

VS.                                                 §                     CIVIL ACTION NO. 1:18cv9

STACEY LEBLANC, ETT AL.                             §

                 ORDER OVERRULING OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Earnest J. Matthews, an inmate confined within the Texas Department of Justice,
Correctional Institutions Division, proceeding pro se, filed the above-styled civil rights lawsuit.

The court previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable orders of this court.

        Defendant Stacey LeBlanc has filed a motion to dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6) (doc. no. 30). The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending the motion be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections, as well as

supplemental objections. The court must therefore conduct a de novo review of the objections in

relation to the pleadings and the applicable law.

        After careful consideration, the court is of the opinion plaintiff’s objections are without merit.

The Eleventh Amendment bars any claim against defendant LeBlanc in her official capacity. With

respect to the claims against her in her individual capacity, plaintiff’s allegations fail to state a claim

against her either as a supervisor or through personal involvement. Moreover, the Magistrate Judge

correctly concluded defendant LeBlanc was entitled to qualified immunity.

                                                ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. The
Case 1:18-cv-00009-TH-ZJH Document 57 Filed 08/07/20 Page 2 of 2 PageID #: 232



motion to dismiss is GRANTED.     The claims asserted against defendants LeBlanc are

DISMISSED.

       SIGNED this the 7 day of August, 2020.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge
